Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
“When it comes to the development of a corpus juris, the ultimate question is what do the dominant forces of the community want and do they want it hard enough to disregard whatever inhibitions may stand in the way.”
Oliver Wendell Holmes, Jr.
“Las leyes se hacen por los hombres y se interpretan por los hombres. Por eso, en su interpretación, debe ser factor preeminente la realidad humana de la vida, no la abs-tracción de reglas inmutables .... En esta época de justicia social, debemos marchar ha-cia la humanización de la justicia y el derecho, dejando atrás en su decadencia rigo-rista el sentido dogmático del derecho y la justicia.”
Luis Negrón Fernández
En el caso de autos, la recurrida sufrió un accidente en el trabajo el 10 de octubre de 1996. Sin embargo, no fue hasta el 20 de junio de 1997 que la condición de la recu-rrida se agravó a tal extremo que la inhabilitó para conti-nuar trabajando. El 2 de diciembre de 1997, la recurrida solicitó la reinstalación en su empleo, pero su patrono se lo *854denegó, aduciendo para ello que la reserva de empleo de doce (12) meses que dispone el Art. 5a de la Ley del Sis-tema de Compensaciones por Accidente del Trabajo, 11 L.P.R.A. see. 7, ya había expirado.
Una mayoría del Tribunal convalida la acción del pa-trono por entender que el período de doce (12) meses alu-dido transcurrió a partir del momento en que ocurrió el accidente referido, el 10 de octubre de 1996, y que la fecha en que la trabajadora se inhabilitó —el 20 de junio de 1997— no es pertinente al calcular el período de doce (12) meses de la reserva de empleo dispuesta por ley.
Disiento de este dictamen por las razones que expreso a continuación. Veamos.
HH
El Art. 5a referido provee una protección al empleado que se inhabilita para trabajar. Así se dispone expresa-mente en la primera oración de dicho artículo, en la cual se define precisamente el ámbito de la protección laboral que el artículo establece. Preceptúa esa primera oración del Art. 5a, supra, que:
En los casos de inhabilitación para el trabajo, ... el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente ....
Surge palmariamente de lo anterior que el elemento central que activa la protección referida es específicamente la inhabilidad para trabajar. Es precisamente porque del accidente laboral el empleado ha resultado tan lesionado que tiene que ausentarse del trabajo, que se le ofrece al empleado la protección del artículo 5a, supra. La inhabili-dad para trabajar es, pues, la razón de ser de la reserva de empleo que establece dicho Art. 5a.
Visto el claro propósito de la disposición referida, los otros párrafos del Art. 5a, supra —los otros asuntos que *855allí se preceptúan— tienen que ser interpretados en armo-nía con dicho propósito central, razón de ser de esta disposición. Reiteradamente hemos resuelto que “las leyes deben interpretarse y aplicarse a tono con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano cuya solución persiguen, como parte de un todo coherente y armonioso [del] ordenamiento jurídico”. Véanse: Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); J.R.T v. A.E.E., 133 D.P.R. 1 (1993); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992); Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589, 595 (1989). Véase, también, Pueblo v. Zayas Colón, 139 D.P.R. 119 (1995). Una y otra vez hemos insistido en que, en la interpretación de un estatuto, los tribunales no deben descansar en una parte aislada de una disposición de ley, sino que deben conside-rar el estatuto en su totalidad, teniendo primordialmente en cuenta el propósito del estatuto, para así poder determi-nar el verdadero significado de sus cláusulas. En innume-rables ocasiones hemos resuelto que en tales casos la obli-gación fundamental del tribunal es propiciar la realización del propósito que persigue la ley. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); A.R.Pe. v. Rodríguez, 127 D.P.R. 791 (1991); Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759 (1990); P.N.P. y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490 (1988); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334 (1986); Cirino v. Fuentes Fluviales, 91 D.P.R. 608 (1964); Arroyo Merino v. Junta Azucarera, 89 D.P.R. 622 (1963).
La obligación que tienen los tribunales al interpretar estatutos, de propiciar la realización del propósito que per-sigue la ley, es particularmente imperiosa cuando se trata de leyes de justicia social, como lo es el Art. 5a que aquí nos concierne, que deben ser interpretados liberalmente, a fin *856de poder lograr los elevados fines que persigue el legislador. Véanse: Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Camacho Rodríguez v. F.S.E., 121 D.P.R. 877 (1988); Bruno Colón v. Comisión Industrial, 109 D.P.R. 785 (1980); Villanueva Pérez v. Comisión Industrial, 109 D.P.R. 790 (1980); Alonso García v. Comisión Industrial, 102 D.P.R. 733 (1974); Torres v. González, 63 D.P.R. 964, 972 (1944).
En el caso de autos, todo lo anterior significa que, al interpretar el párrafo del Art. 5a referido que dispone que el trabajador debe requerirle al patrono que lo reinstale en el empleo antes de transcurridos doce (12) meses desde la fecha del accidente, dicho párrafo no debe leerse aislada-mente, sino a la luz del propósito central del Art. 5a, supra, para propiciar su razón de ser. Interpretado de este modo, no cabe duda de que el foro apelativo resolvió correcta-mente que el término de doce (12) meses comienza a trans-currir desde que surge la inhabilidad causada por el accidente. Ello, porque lo que el Art. 5a persigue es preci-samente proveerle protección al trabajador lesionado al quedar éste inhabilitado para trabajar por la lesión. Se le concede una reserva de empleo por doce (12) meses al tra-bajador, cuando éste ha tenido que ausentarse del empleo por la lesión, por lo que es lógico, y conforme al espíritu del Art. 5a referido, que el término de doce (12) meses se cuente a partir de que surja la inhabilidad. De otro modo quedaría trunca la protección que el legislador quiso ofre-cer a los trabajadores en general, y no se lograría cabal-mente el propósito claro del citado Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
Como bien señaló el foro apelativo, cuando ocurre un accidente laboral, lo usual y más corriente es que la condi-ción inhabilitante surja de inmediato del suceso que la causó. Generalmente, ambos elementos se manifiestan de manera simultánea, como cuando ocurren choques, expío-*857siones, resbalones y caídas que causan lesiones inhabili-tantes inmediatas. Tal es la concepción común y corriente de lo que constituye un accidente. Sin embargo, existen circunstancias en las cuales la inhabilidad resultante de un suceso en el trabajo se manifiesta de forma paulatina o gradual. Igualmente ocurre con muchas enfermedades ocu-pacionales cuya inhabilidad resultante tiene un desarrollo gradual e imperceptible durante un largo período. Así se reconoce por los especialistas en esta materia. Véase 3 Larson’s Workers’ Compensation Law 383-447 (1990). Por tal razón, es forzoso interpretar que a los fines de lo dis-puesto por el Art. 5a, supra, la fecha del accidente no es la del suceso que causa la inhabilidad sino la fecha cuando ésta se manifiesta. De otro modo, el claro propósito social de la reserva de empleo del Art. 5a, supra, no se cumpliría con respecto a algunos trabajadores inhabilitados. Se les daría protección a unos trabajadores lesionados que han tenido que ausentarse del empleo por razón de su lesión, pero se les negaría a otros, lo que constituiría un patente trato desigual, sin que haya justificación alguna para ello, porque unos y otros están en la misma situación esencial, que es la de ser trabajadores inhabilitados por una lesión.
HH í — I
La mayoría en su opinión no ha presentado razón al-guna que, en los méritos, justifique concederle el derecho de la reserva de empleo de doce (12) meses a los empleados cuya inhabilidad para trabajar se manifiesta de inmediato con la lesión sufrida en el empleo, a la vez que se le niega ese derecho a los que también sufren una lesión laboral, pero que la inhabilidad se manifiesta más tarde. No ha expresado, la mayoría, criterio sustantivo alguno que ex-plique por qué la eminente política pública de proteger la-boralmente a los trabajadores inhabilitados por lesiones en el empleo debe amparar a unos inhabilitados pero a otros *858no. Por el contrario, la mayoría expresa que simpatiza con la situación de la empleada en cuestión, pero aduce que se encuentra impedida de darle un trato igual a todos los in-habilitados, por los términos del estatuto mencionados antes.
Esta postura de la mayoría es verdaderamente insostenible. La mayoría no presenta razón o argumento alguno que demuestre que en efecto el legislador tuvo la intención de conceder la reserva de empleo a unos trabaja-dores inhabilitados y a los otros no. No hay un ápice de prueba que apoye o fundamente la restrictiva interpreta-ción literalista que la mayoría hace de un párrafo del Art. 5a referido. Tal interpretación, que por puro fíat le imputa al legislador el resultado patentemente injusto que la ma-yoría decreta en este caso, es contraria a los preeminentes principios de interpretación estatutaria aludidos antes en esta opinión.
La interpretación de la mayoría es contraria también a otro principio que hemos expresado reiteradamente. Como se sabe, todas las leyes, aun las “clarísimas”, requieren interpretación. Pueblo v. Zayas Rodríguez, supra; Vélez v. Secretario de Justicia, 115 D.P.R. 533, 544 (1984); Pueblo v. Tribunal Superior, 81 D.P.R. 763, 788 (1960). Con arreglo a esta realidad, hemos resuelto una y otra vez que “la letra de la ley no debe ser seguida ciegamente en casos que no caen dentro de su espíritu y fin”. Pueblo v. Zayas Rodríguez, supra, y casos allí citados. Hemos insistido en recha-zar la interpretación literalista de una ley, si a plena vista se ve que se ha cometido un error. íd. En repetidas ocasio-nes hemos resuelto que la literalidad de un estatuto puede ser ignorada cuando es contraria al claro propósito de la ley o incompatible con su razón y espíritu. La literalidad de una disposición no puede prevalecer cuando el resultado de ésta no tenga sentido jurídico o dé lugar a que se le impute al legislador una intención absurda o irrazonable. Pueblo v. Zayas Rodríguez, supra; Robles v. Otero, 127 D.P.R. 190 *859(1991); Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988); Pacheco v. Vargas, supra; Cancora Marina, Inc. v. Secretario de Hacienda, 114 D.P.R. 248 (1983); Rivera Cabrera v. Registrador, 113 D.P.R. 661 (1982). Es por lo anterior que debemos concluir que el resultado al cual la mayoría la-menta no poder llegar en este caso es uno que no es posible aquí únicamente porque la propia mayoría no quiere llegar a él. Existen amplios fundamentos jurídicos para sostener el resultado aludido, mucho más sólidos que el escogido por la mayoría para apoyar su constreñida postura en este caso.
La metodología decisional de hacer interpretaciones es-tatutarias expansivas es bien conocida por este Foro, que la utiliza con frecuencia. Sin hurgar mucho en nuestros nu-merosos precedentes en los cuales este Tribunal ha hecho interpretaciones de tal índole, cabe mencionar los siguien-tes casos relativamente recientes en los cuales hemos in-terpretado algún estatuto con liberalidad, más allá de sus estrictos términos literales, para favorecer a determinados grupos: Pueblo v. Zayas Rodríguez, supra, a convictos de portación ilícita de armas cargadas; Fatach v. Triple S, Inc., 147 D.P.R. 882 (1999), a las compañías de seguro; Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998), a los patronos; Pueblo v. Villafañe, Contreras, 139 D.P.R. 134 (1995), a la profesión médica de Puerto Rico. Siguiendo, pues, los múltiples precedentes que se han citado en dis-tintas partes de esta opinión, la mayoría ciertamente pudo haber hecho una interpretación expansiva del Art. 5a refe-rido, para hacer valer su claro propósito social, y esta vez para favorecer a empleados inhabilitados, como la del caso de autos.
Como la mayoría opta por otro proceder, para favorecer una vez más los intereses patronales a costa del bienestar de los trabajadores, yo DISIENTO.